Citation Nr: 0117065	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-22 680A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Medical 
Center 
in Huntington, West Virginia



THE ISSUE

Eligibility for payment or reimbursement for the costs of 
unauthorized medical expenses.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

According to the Statement of the Case issued in November 
2000, the veteran had active duty from November 1983 to 
November 1987. 

In the course of perfecting his appeal to the Board of a 
Veterans' Appeals (Board), the veteran filed a VA Form 9 with 
the Medical Center in November 2000.  On the form, he 
requested the opportunity to appear personally at a local VA 
office before a traveling Member of the Board.  Such a 
hearing has not been scheduled or conducted. 

Because proceedings before the Board are non-adversarial in 
nature, the VA is required by statute and case law to assist 
the veteran in developing facts pertinent to his claim, 
including affording him with a hearing if he so desires.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 20.700 (2000).  
He has a right to a hearing on appeal before a Member of the 
Board for the purpose of presenting argument and testimony 
relevant and material to the issues on appeal.  

Since it is possible that the veteran's VA claims folder may 
contain information pertinent to the issue on appeal, prior 
to the hearing, the veteran's VA claims folder or a copy 
thereof should be provided to the presiding Board member.

Thus, to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should schedule a hearing 
before a traveling Member of the Board.  
The veteran should be advised of the 
hearing schedule and scheduled for a 
hearing, that, to the extent possible, 
accommodates any request he may have 
regarding time or date of appearance.  
All communications with the veteran 
regarding the scheduling of the Travel 
Board hearing should be documented in the 
claims folder.

2.  The RO should provide the veteran's 
claims file or a copy thereof for Board 
review.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


